
	
		II
		110th CONGRESS
		2d Session
		S. 2539
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  special depreciation allowance for certain property placed in service during
		  2008 and 2009.
	
	
		1.Special depreciation
			 allowance for certain property placed in service during 2008 and 2009
			(a)In
			 generalSubsection (k) of section 168 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(k)50 percent
				bonus depreciation for certain property
						(1)Additional
				allowanceIn the case of any qualified property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified property, and
							(B)the adjusted
				basis of the qualified property shall be reduced by the amount of such
				deduction before computing the amount otherwise allowable as a depreciation
				deduction under this chapter for such taxable year and any subsequent taxable
				year.
							(2)Qualified
				propertyFor purposes of this subsection—
							(A)In
				generalThe term qualified property means
				property—
								(i)(I)to which this section
				applies which has a recovery period of 20 years or less,
									(II)which is computer software (as defined
				in section 167(f)(1)(B)) for which a deduction is allowable under section
				167(a) without regard to this subsection,
									(III)which is water utility property,
									(IV)which is qualified leasehold improvement
				property,
									(V)which is qualified restaurant property
				(as defined in subsection (e)(7), but without regard to subparagraph (A)
				thereof), or
									(VI)which is qualified retail improvement
				property,
									(ii)the original use
				of which commences with the taxpayer on or after the starting date,
								(iii)which
				is—
									(I)acquired by the
				taxpayer on or after the starting date and before the ending date, but only if
				no written binding contract for the acquisition was in effect before the
				starting date, or
									(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into on or
				after the starting date and before the ending date, and
									(iv)which is placed
				in service by the taxpayer before the ending date, or, in the case of property
				described in subparagraph (B) or (C), before the date that is 1 year after the
				ending date.
								(B)Certain
				property having longer production periods treated as qualified
				property
								(i)In
				generalThe term qualified property includes any
				property if such property—
									(I)meets the
				requirements of clauses (i), (ii), and (iii) of subparagraph (A),
									(II)has a recovery
				period of at least 10 years or is transportation property,
									(III)is subject to
				section 263A, and
									(IV)meets the
				requirements of clause (ii) or (iii) of section 263A(f)(1)(B) (determined as if
				such clauses also apply to property which has a long useful life (within the
				meaning of section 263A(f))).
									(ii)Only
				pre-ending date basis eligible for additional allowanceIn the
				case of property which is qualified property solely by reason of clause (i),
				paragraph (1) shall apply only to the extent of the adjusted basis thereof
				attributable to manufacture, construction, or production before the ending
				date.
								(iii)Transportation
				propertyFor purposes of this subparagraph, the term
				transportation property means tangible personal property used in
				the trade or business of transporting persons or property.
								(iv)Application of
				subparagraphThis subparagraph shall not apply to any property
				which is described in subparagraph (C).
								(C)Certain
				aircraftThe term qualified property includes
				property—
								(i)which meets the
				requirements of clauses (ii) and (iii) of subparagraph (A),
								(ii)which is an
				aircraft which is not a transportation property (as defined in subparagraph
				(B)(iii)) other than for agricultural or firefighting purposes,
								(iii)which is
				purchased and on which such purchaser, at the time of the contract for
				purchase, has made a nonrefundable deposit of the lesser of—
									(I)10 percent of the
				cost, or
									(II)$100,000,
				and
									(iv)which
				has—
									(I)an estimated
				production period exceeding 4 months, and
									(II)a cost exceeding
				$200,000.
									(3)Exceptions
							(A)Alternative
				depreciation propertyThis subsection shall not apply to any
				property to which the alternative depreciation system under subsection (g)
				applies, determined—
								(i)without regard to
				paragraph (7) of subsection (g) (relating to election to have system apply),
				and
								(ii)after
				application of section 280F(b) (relating to listed property with limited
				business use).
								(B)Election
				outIf a taxpayer makes an election under this subparagraph with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
							(4)Special
				rules
							(A)Self-constructed
				propertyIn the case of a taxpayer manufacturing, constructing,
				or producing property for the taxpayer's own use, the requirements of paragraph
				(2)(A)(iii) shall be treated as met if the taxpayer begins manufacturing,
				constructing, or producing the property after the starting date and before the
				ending date.
							(B)Sale-leasebacksFor
				purposes of subparagraph (C) and paragraph (2)(A)(ii), if property is—
								(i)originally placed
				in service on or after the starting date by a person, and
								(ii)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
								such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback referred to in
				subclause (II).(C)SyndicationFor
				purposes of paragraph (2)(A)(ii), if—
								(i)property is
				originally placed in service on or after the starting date by the lessor of
				such property,
								(ii)such property is
				sold by such lessor or any subsequent purchaser within 3 months after the date
				such property was originally placed in service (or, in the case of multiple
				units of property subject to the same lease, within 3 months after the date the
				final unit is placed in service, so long as the period between the time the
				first unit is placed in service and the time the last unit is placed in service
				does not exceed 12 months), and
								(iii)the user of
				such property after the last sale during such 3-month period remains the same
				as when such property was originally placed in service,
								such
				property shall be treated as originally placed in service not earlier than the
				date of such last sale.(D)Limitations
				related to users and related partiesThis subsection shall not
				apply to any property if—
								(i)the user of such
				property (as of the date on which such property is originally placed in
				service) or a person which is related (within the meaning of section 267(b) or
				707(b)) to such user or to the taxpayer had a written binding contract in
				effect for the acquisition of such property at any time before the starting
				date, or
								(ii)in the case of
				property manufactured, constructed, or produced for such user's or person's own
				use, the manufacture, construction, or production of such property began at any
				time before the starting date.
								(5)Coordination
				with section 280FFor purposes of section 280F—
							(A)AutomobilesIn
				the case of a passenger automobile (as defined in section 280F(d)(5)) which is
				qualified property, the Secretary shall increase the limitation under section
				280F(a)(1)(A)(i) by $7,650.
							(B)Listed
				propertyThe deduction allowable under paragraph (1) shall be
				taken into account in computing any recapture amount under section
				280F(b)(2).
							(6)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified property shall be determined under this section
				without regard to any adjustment under section 56.
						(7)Starting date;
				ending dateFor purposes of this paragraph—
							(A)Starting
				dateThe term starting date means January 1,
				2008.
							(B)Ending
				dateThe term ending date means January 1,
				2010.
							(8)Qualified
				leasehold improvement propertyFor purposes of this
				subsection—
							(A)In
				generalThe term qualified leasehold improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
								(i)such improvement
				is made under or pursuant to a lease (as defined in subsection (h)(7))—
									(I)by the lessee (or
				any sublessee) of such portion, or
									(II)by the lessor of
				such portion,
									(ii)such portion is
				to be occupied exclusively by the lessee (or any sublessee) of such portion,
				and
								(iii)such
				improvement is placed in service more than 3 years after the date the building
				was first placed in service.
								(B)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
								(i)the enlargement
				of the building,
								(ii)any elevator or
				escalator,
								(iii)any structural
				component benefitting a common area, and
								(iv)the internal
				structural framework of the building.
								(C)Definitions and
				special rulesFor purposes of this paragraph—
								(i)Commitment to
				lease treated as leaseA commitment to enter into a lease shall
				be treated as a lease, and the parties to such commitment shall be treated as
				lessor and lessee, respectively.
								(ii)Related
				personsA lease between related persons shall not be considered a
				lease. For purposes of the preceding sentence, the term related
				persons means—
									(I)members of an
				affiliated group (as defined in section 1504), and
									(II)persons having a
				relationship described in subsection (b) of section 267; except that, for
				purposes of this clause, the phrase 80 percent or more shall be
				substituted for the phrase more than 50 percent each place it
				appears in such subsection.
									(9)Qualified
				retail improvement property
							(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
								(i)such portion is
				open to the general public and is used in the trade or business of selling
				tangible personal property or services to the general public, and
								(ii)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
								(B)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
								(i)the enlargement
				of the building,
								(ii)any elevator or
				escalator, or
								(iii)the internal
				structural framework of the
				building.
								.
			(b)Coordination
			 with cellulosic biomass ethanol plant propertyParagraph (4) of
			 section 168(l) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(D)Bonus
				depreciation propertySuch term shall not include any property to
				which subsection (k)
				applies.
					.
			(c)Conforming
			 amendments
				(1)Section 168(e)(6)
			 of the Internal Revenue Code of 1986 is amended by striking section
			 168(k)(3) and inserting section 168(k)(8).
				(2)Section 168(l) of
			 such Code is amended—
					(A)in paragraph (4),
			 by striking 168(k)(2)(D)(i) and inserting
			 169(k)(3)(A).
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of paragraph (4) of section 168(k) shall apply, except that in applying such
				paragraph—
								(A)the starting date
				shall be one day after the date of the enactment of subsection (l),
								(B)the ending date
				shall be January 1, 2013, and
								(C)qualified
				cellulosic biomass ethanol plant property shall be substituted for
				qualified property in clause (iv)
				thereof.
								,
				and
					(C)in paragraph (6),
			 by striking 168(k)(2)(G) and inserting
			 168(k)(6).
					(3)Section
			 1400L(b)(2) of such Code is amended—
					(A)in subparagraph
			 (A)(i)(I), by inserting (determined without regard to subclauses (V) and
			 (VI) thereof) after 168(k)(2)(A)(i),
					(B)in subparagraph
			 (C)(ii), by striking 168(k)(2)(D)(i) and inserting
			 168(k)(3)(A),
					(C)in subparagraph
			 (C)(iv), by striking 168(k)(2)(D)(iii) and inserting
			 168(k)(3)(B), and
					(D)in subparagraph
			 (E), by striking 168(k)(2)(G) and inserting
			 168(k)(6).
					(4)Section 1400L(c)
			 of such Code is amended—
					(A)in paragraph (2),
			 by striking 168(k)(3) and inserting 168(k)(8),
			 and
					(B)in paragraph (5),
			 by striking 168(k)(2)(D)(iii) and inserting
			 168(k)(3)(B).
					(5)Section 1400N(d)
			 of such Code is amended—
					(A)in paragraph
			 (2)(A)(i)(I), by inserting (determined without regard to subclauses (V)
			 and (VI) thereof) after 168(k)(2)(A)(i), and
					(B)in paragraph
			 (2)(B)(i), by striking 168(k)(2)(D)(i) and inserting
			 168(k)(3)(A),
					(C)by striking
			 paragraph (3) and inserting the following:
						
							(5)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of paragraph (4) of section 168(k) shall apply, except that in applying such
				paragraph—
								(A)the starting date
				shall be August 28, 2005,
								(B)the ending date
				shall be January 1, 2008, and
								(C)qualified
				Gulf Opportunity Zone property shall be substituted for
				qualified property in clause (iv)
				thereof.
								,
				and
					(D)in paragraph (4),
			 by striking 168(k)(2)(G) and inserting 168(k)(6),
			 and
					(E)in paragraph
			 (6)(B)(ii)(II), by inserting (determined without regard to subclauses
			 (V) and (VI) thereof) after 168(k)(2)(A)(i).
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007.
			
